TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-10-00555-CV


                         In re Estate of Ruby Greer Wallace, Deceased




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment: IT

IS THEREFORE considered, adjudged and ordered that the judgment of the trial court is in all

things affirmed.    It is FURTHER ordered that the appellants Carole Ann Wallace and

Dennis Arthur Wallace Jr. pay all costs relating to this appeal, both in this Court and the court

below; and that this decision be certified below for observance.